Citation Nr: 1531900	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-41 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for hypertension. 

2. Whether new and material evidence has been received to reopen a claim of service connection for a back disability. 

3. Entitlement to service connection for a bilateral shoulder disability.

4. Entitlement to service connection for a thyroid disability.

5. Entitlement to service connection for a neck disability.

6. Entitlement to service connection for a bilateral wrist disability.

7. Entitlement to service connection for a bilateral knee disability.

8. Propriety of the reduction from a 10 percent rating to a noncompensable rating for bilateral pes planus, effective December 1, 2012.

9. Propriety of the reduction from a 50 percent rating to a 30 percent rating for posttraumatic stress disorder (PTSD), effective December 1, 2012 to October 30, 2013.

10. Entitlement to a rating in excess of 10 percent for bilateral pes planus prior to December 1, 2012, and a compensable rating thereafter.

11. Entitlement to a rating for PTSD in excess of 50 percent prior to December 1, 2012 and in excess of 30 percent for PTSD from December 1, 2012 through October 30, 2013, and 70 percent thereafter.   

12. Entitlement to a rating in excess of 10 percent for acne vulgaris.

13. Entitlement to service connection for fibromyalgia.
				
14. Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to June 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009, August 2009, April 2010, and September 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

The case was previously before the Board in September 2011 when the matter of entitlement to service connection for fibromyalgia was remanded for additional development.  During the appeal, a September 2012 rating decision decreased the ratings for PTSD to 30 percent, and for bilateral pes planus to 0 percent, effective December 1, 2012.  In addition, a June 2014 rating decision granted an increased (70 percent) rating for PTSD, effective October 30, 2013.  The case returned to the Board, and in October 2014 and May 2015 the Board remanded the issues of service connection for hypertension, a back disability, fibromyalgia, a bilateral wrist disability, a bilateral knee disability, headaches, a thyroid disability, a neck disability, a bilateral shoulder disability, and increased ratings for PTSD, bilateral pes planus, and acne vulgaris to provide the Veteran with a Board video conference hearing as requested on her VA Form 9.  In May 2015 the Veteran withdrew her request for a Board hearing.


FINDINGS OF FACT

1. The September 2003 rating decision denying service connection for hypertension became final and no new evidence has been submitted since that decision relating to a previous unestablished fact necessary to substantiate the claim.

2. The March 2007 rating decision denying the Veteran's claim to reopen service connection for a back disability became final and no new and material evidence has been submitted since that decision relating to a previous unestablished fact necessary to substantiate the claim.

3. The Veteran does not have a current bilateral shoulder disability.

4. The Veteran's hypothyroidism did not have its onset in service and is not etiologically related to service.

5. The Veteran's neck disability did not have its onset in service or within one year of service discharge and is not etiologically related to service.

6. The Veteran's bilateral wrist disability did not have its onset in service and is not etiologically related to service.

7. The Veteran's bilateral knee disability did not have its onset in service or within one year of service discharge and is not etiologically related to service.

8. The evidence on which the bilateral pes planus rating reduction was based did not show sustained material improvement under the ordinary conditions of life and was partially based on a less complete examination than the examination on which the 10 percent award was based.

9. The evidence on which the PTSD rating reduction was based did not show sustained material improvement under the ordinary conditions of life.

10. The Veteran's bilateral pes planus is at most moderately disabling without marked deformity, swelling on use or characteristic callosities.

11. Prior to December 7, 2010 the Veteran's PTSD manifest with symptoms including sleeping difficulties, irritability, and depression, causing occupational and social impairment with reduced reliability and productivity.

12. As of December 7, 2010, the Veteran's PTSD manifest with symptoms including sleep difficulties, irritability, depression, and memory problems, causing occupational and social impairment with deficiencies in most areas.

13. The Veteran's acne vulgaris involves less than five percent of exposed areas and less than five percent of the total body area and has resulted in scars that are elevated but have no other characteristics of disfigurement.


CONCLUSIONS OF LAW

1. The September 2003 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. New and material evidence has not been presented to reopen the Veteran's previously denied claim service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The March 2007 rating decision denying reopening service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4. New and material evidence has not been presented to reopen the Veteran's previously denied claim service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5. The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

6. The criteria for service connection for a thyroid disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

7. The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

8. The criteria for service connection for a bilateral wrist disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

9. The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

10. The reduction of the 10 percent rating for bilateral pes planus to a noncompensable rating effective December 1, 2012 is void ab initio. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.343, 3.344 (2014).

11. The reduction of the 70 percent rating for PTSD to 50 percent rating effective December 1, 2012 is void ab initio. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.343, 3.344 (2014).

12. The criteria for an evaluation in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5276 (2014).

13. The criteria for an evaluation in excess of 50 percent for PTSD prior to December 7, 2010 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2014).

14. The criteria for an evaluation of 70 percent, but no higher, for PTSD have been met effective December 7, 2010.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2014).

15. The criteria for an evaluation in excess of 10 percent for acne vulgaris have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App 110 (2010). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c). 

Hypertension

The RO denied service connection for hypertension in a September 2003 rating decision, finding that the evidence did not support that the Veteran's hypertension began in or was caused by her service.  The Veteran did not file a timely notice of disagreement, and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the September 2003 decision.  Therefore, the September 2003 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2014).  

The basis of the prior final denial was the RO's finding that the evidence did not show that the Veteran's currently diagnosed hypertension was related to her service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the September 2003 rating decision that addresses this basis.

The Board finds that no evidence has been added to the record that relates to a nexus between the Veteran's hypertension and her service.  As no new and material evidence has been submitted, the claim is not reopened.

Back 

In a November 1987 decision the Board denied service connection for a back disability.  Prior to the current appeal, the RO most recently denied reopening the Veteran's claim for service connection for a back disability in March 2007, finding no new and material evidence.

The Veteran did not file a timely notice of disagreement, and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the March 2007 decision.  Therefore, the March 2007 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2014).  

Evidence submitted since the prior final denial includes medical records showing a current back disability, including spinal stenosis and degenerative changes.  However, the Board finds that evidence is cumulative or duplicative of evidence previously submitted prior to the last final denial as it merely continues to show the Veteran's current diagnoses.  The Veteran has also submitted statements duplicative of her previous claims.  No new evidence has been submitted that relates to a nexus between the Veteran's current back condition and service.

Therefore, as no new and material evidence has been submitted, the claim is not reopened.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Shoulders

The Veteran contends she has a bilateral shoulder disability caused by her service.  Specifically, in an October 2009 statement, she described pain, swelling, and stiffness in her shoulders which she alleged was due to physical training in service.

A review of the Veteran's service treatment records, however, shows no complaints of or treatment for a shoulder condition in service.  Rather, service examinations in September 1983 and May 1984 noted no upper extremity or other musculoskeletal abnormalities.  On her report of medical history form dated in May 1984 the Veteran denied painful or "trick" shoulder.

Further, a December 1986 medical examination after service noted no shoulder problems, nor were any reported by the Veteran.  Also, in a 1999 medical history report the Veteran again denied having a painful or "trick" shoulder.  Further post-service medical records also show no diagnosis of or treatment for a shoulder disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board acknowledges that the Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  Indeed, in Jandreau, 
492 F. 3d 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

In this case, the Veteran has stated only that she has some shoulder symptoms, including pain, swelling, and stiffness, which does not service to establish a diagnosis of a shoulder disability.  The Veteran has not testified she has been diagnosed with a specific shoulder disability, nor do medical treatment records show a diagnosis, or even treatment, for a shoulder disability.  

Therefore, the Board finds a preponderance of the evidence is against finding that the Veteran has a current shoulder disability for which she could be service connected.  While the Board must deny the claim, the Veteran is reminded that should the condition result in a disability, she is free to contact the VA and petition to reopen her claim for disability compensation benefits.

Thyroid

The Veteran contends that her thyroid condition began in service or is otherwise due to service.

On an April 1999 medical history report the Veteran reported she had an enlarged thyroid for which she underwent radiation therapy and was on no current medication.  Subsequent medical records also show the Veteran has been diagnosed with hypothyroidism.

However, while the evidence thus indicates a current thyroid disability, it does not support that the Veteran's hypothyroid condition began in or is related to service.

Service treatment records reflect no complaints of or treatment for thyroid issues.  Service examinations in September 1983 and May 1984 noted no abnormalities in the endocrine system.  On her report of medical history form dated in May 1984 the Veteran denied a history of thyroid trouble.

Further, post service medical records do not suggest that the Veteran's hypothyroidism is related to her service.  Although the Veteran herself has so opined, the Board finds she is not competent to offer such an opinion.  The diagnosis and etiology of hypothyroidism is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of hypothyroidism, which is diagnosed after laboratory testing, and is affected by a number of factors.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting her claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

There is no expert medical opinion evidence of record suggesting a connection between the Veteran's service and her thyroid condition, first diagnosed many years after service.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for a thyroid disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Neck

The Veteran contends that she has a neck disability due to her service.  Specifically, in an October 2009 statement the Veteran contended she injured her neck in service during a training exercise.

A review of the Veteran's service treatment records shows no complaints of or treatment for a neck condition.  Further, service examinations in September 1983 and May 1984 noted no neck or spine or other musculoskeletal abnormalities.  

Also, a December 1986 medical examination after service noted no neck problems, nor were any reported by the Veteran.

VA treatment records from 2006 do reflect that the Veteran complained of neck pain at that time, was found to have mild spinal stenosis, and underwent physical therapy.  Further, a December 2013 x-ray done at the VA showed mild to moderate multilevel degenerative disc disease in her cervical spine.

The Board finds that while the evidence does show that the Veteran has a current neck disability, the evidence does not suggest that it is related to her military service.  The Veteran herself has opined there is a nexus; however, the Board finds her opinion has little probative value as the Veteran is a lay person who does not have the education, training, or experience to opine as to the etiology of spinal stenosis or degenerative disc disease, which are complicated conditions diagnosed after specialized testing.  

There is no expert medical opinion in evidence suggesting a connection between the Veteran's current neck disability and her service.

Further, the evidence is against finding that the Veteran's cervical spine degenerative disc disease began in service or within one year of her separation from service.  Notably, the first complaints of neck pain in the Veteran's medical records are not until well after service, and her degenerative disc disease was first shown on x-ray nearly 30 years after service.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for a neck disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.
	
Wrists

The Veteran contends that she has a current wrist condition related to her military service.

Specifically, in a March 2009 statement, she stated that she developed tendonitis in both wrists while serving as a typist in service.  In an October 2009 statement she reported that problems with her wrist began during physical training and then later developed into a mild case of tendonitis.

Service examinations in September 1983 and May 1984 noted no upper extremity deformities, and the Veteran denied swollen or painful joints on her medical history report forms.  

At a December 1986 medical examination after service the Veteran reported swelling in her wrists comes and goes.

A 1996 x-ray of her left wrist, taken after she reported she fell and injured it, was normal.  A 1999 x-ray of her right wrist, done after she reported straining her right wrist lifting an object, was normal.  In 2006 the Veteran had an electromyogram done after she reported a several month history of variable weakness, pain, and numbness in her right arm.  The study showed compressive median mononeuropathy at the right wrist.  VA treatment records from 2014 indicate a diagnosis of carpal tunnel syndrome.  Treatment records do not show a current diagnosis of tendonitis.

Thus, although the Veteran does have a current bilateral wrist condition, the evidence does not suggest that there is any relationship to the Veteran's service.  Although the record shows one report of wrist swelling two years after service, the record does not indicate a diagnosis of tendonitis or any wrist diagnosis at all until many years later.  There is further no medical opinion that the Veteran's current wrist condition is related to any aspect of her service.  The Board acknowledges the Veteran's own opinion of such, but finds that as a lay person she does not have the education, training, or experience to so opine.  Carpal tunnel syndrome is a condition diagnosed using specialized equipment, and the Veteran's diagnosis was many years after her separation from service, making the etiology of the condition a complicated medical question.

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection for a bilateral wrist disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Knees

The Veteran contends that she injured her knees while training in service and thus should be service-connected for a bilateral knee disability.

A review of service treatment records shows no complaints of a knee injury in service.  Further, service examinations in September 1983 and May 1984 noted no lower extremity abnormalities.  On her report of medical history form dated in May 1984 the Veteran denied swollen or painful joints; arthritis, rheumatism or bursitis; bone, joint, or other deformity; lameness; and "trick" or locked knee.

In a December 1986 medical examination after service the Veteran reported swelling above her knee caps comes and goes.

She denied having a "trick" or locked knee on a 1999 medical history report.

In 2009 VA treatment records reflect she reported knee pain and was assessed with bilateral degenerative joint disease in her knees.

Although the record does indicate a current diagnosis of degenerative joint disease, the Board finds that the evidence does not support that the condition began in service or within one year of her separation from service.  Notably, it was not diagnosed until 25 years after service.

A preponderance of the evidence further weighs against finding that the Veteran's current degenerative joint disease is related to her service.  Although the Veteran contends she injured her knees in service, the Board finds that the Veteran's own May 1984 statement denying knee problems and her in-service medical examinations finding normal lower extremities are more probative as contemporaneous records and weigh against the Veteran's current claim.  The Board further notes that the Veteran has not specifically contended, and the evidence does not support, that the Veteran has had knee pain since service.  

To the extent that the Veteran herself has opined that her current knee condition is related to her service, the Board finds that as a lay person the Veteran does not have the education, training, or experience to opine as to the etiology of degenerative joint disease, which is typically diagnosed by x-ray, and in the Veteran's case is additionally complicated by its diagnosis decades after service.  There is no expert medical opinion suggesting a connection between the Veteran's current degenerative joint disease and her service.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.


Reductions

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor. The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).

The RO proposed to reduce the Veteran's PTSD rating from 50 percent to 30 percent and her bilateral pes planus rating from 10 percent to noncompensable in a May 2012 statement of the case with an accompanying June 2012 letter meeting the notice requirements of 38 C.F.R. § 3.105(e).  The reduction was effectuated in a September 2012 rating decision with an effective date of December 1, 2012.

Both the 50 percent rating for PTSD and the 10 percent rating for bilateral pes planus had been effective since February 26, 2003.  For disability ratings that have continued for a period of five years or more, 38 C.F.R. § 3.344(a) provides that where an examination indicates improvement, the rating agency must review the entire record of examinations and the medical-industrial history in order to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  If doubt remains, 38 C.F.R. § 3.344(b) provides that after affording due consideration to all the evidence developed, the agency will continue the rating in effect as provided for in that subsection.

"When any change in evaluation is made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examination or use of descriptive terms."  38 C.F.R. § 4.13 (2014).

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. §§ 3.344 and 4.13 to require that in a rating reduction case involving a protected rating, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, not only must it be determined that an improvement in a disability has actually occurred, but also an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.2 and 4.10; Brown, supra.  With regard to the burden of proof in cases involving the reduction of a protected rating, the Court held in Brown that "the Board was required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted."  5 Vet. App. at 421.  Where "the Board has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio and the Court will set it aside as 'not in accordance with law'."  See Brown, 5 Vet. App. at 422.

Pes Planus

In the May 2012 proposal to reduce the rating for the Veteran's pes planus from 10 percent to noncompensable, the RO cited the Veteran's March 2010 and November 2011 VA examinations, finding the examinations showed sustained improvement in her condition.

At the Veteran's March 2010 VA examination she reported daily bilateral foot pain across the arch of her foot while standing or walking.  She reported she was able to stand for 15 to 20 minutes and able to walk up to a quarter mile.  On examination, the weight bearing line was found to be over the great toe bilaterally, and no arch was present.  There was no forefoot or midfoot malalignment or pronation and Achilles alignment was normal.  She also had no painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.

On VA examination in November 2011 the Veteran reported occasionally getting sharp pains and swelling in the top of her feet.  She also reported stiffness, fatigability, weakness, and lack of endurance.  She reported she was able to stand for up to 15 minutes and walk up to 500 feet.  On physical examination she was found not to have painful motion.  Her pes planus was noted to be "bilateral severe."  The examination did not note whether the weight-bearing line was over or medial to the great toe or whether there was inward bowing of the tendo achillis.

As noted, where a rating has been in effect for more than five years, the examination reports on which the reduction is based must be at least as full and complete as those on which payments were authorized.  The evidence further must show sustained improvement reasonably certain to continue under the ordinary conditions of life.

The Board finds that comparison of the March 2010 and November 2011 VA examinations to the August 2003 VA examination on which the grant of a 10 percent disability rating was partially based suggests the November 2011 VA examination in particular was less complete.  Further, the Board finds that the later examinations do not show sustained improvement in the Veteran's condition, but rather reflect a similar nature and severity of the Veteran's pes planus.  Specifically, the examinations all reflect flattened arches, pain with standing and walking, and the use of inserts (which the Veteran actually reported in November 2011 did not relieve her symptoms).  Neither the August 2003 nor the March 2010 or November 2011 examinations noted painful motion on examination.  The March 2010 examination did note the weight bearing line was over the great toe, which was not noted on the 2003 examination.

Therefore, the Board finds that the reduction of the Veteran's rating for pes planus from 10 percent to noncompensable is void, and the 10 percent rating must be restored.


PTSD

In the May 2012 proposal to reduce the rating for the Veteran's PTSD rating from 50 percent to 30 percent, the RO cited the Veteran's March 2010 and November 2011 VA examinations, finding the examinations showed sustained improvement in her condition.

Although the RO found that the medical evidence showed sustained improvement, there was not a discussion of whether there was a reasonable certainty that the improvement in the Veteran's PTSD symptomatology would be maintained under the ordinary conditions of life.  See Kitchens, 7 Vet. App. 320; Brown, 5 Vet. App. 413.  Further, after reviewing the evidence of record, the Board finds that the evidence does not clearly warrant the conclusion that sustained material improvement has been demonstrated.

In deciding the Veteran's PTSD warranted a lower rating, the RO cited to the Veteran's November 2011 VA examination.  The examiner opined that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation and assigned a GAF of 61.  However, the Board notes that the examiner also stated that the Veteran's reported symptoms have not significantly changed since her last VA examination and were largely unchanged since they began in the 1980s.  At the examination, the Veteran reported recurrent and distressing recollections and dreams about her PTSD stressor, markedly diminished interest or participation in significant activities, difficulty concentrating, hypervigilance, depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  She reported thoughts of killing herself or her friend, with no plan or prior attempt.

The RO also cited to the immediately preceding VA examination, from March 2010, in finding that the Veteran's condition showed sustained improvement.  However, at that examination, the examiner opined that the Veteran's PTSD caused reduced reliability and productivity and assigned a GAF of 55.  At the March 2010 VA examination she reported sleep impairment, inappropriate behavior, detachment from others that the examiner noted was daily and moderate, and irritability or outbursts of anger two to three times per week.  Although the March 2010 examiner noted that the Veteran was likely to improve with treatment, the March 2010 examination itself showed similar symptoms and severity to the prior February 2007 VA examination, at which the Veteran was assigned a GAF of 50 after reporting problems with memory, depression, sleep impairment, anger, isolation, decreased enjoyment and interest, anxiety attacks, and sometimes hearing things.  

Thus, the Board finds that the evidence of record prior to and including the November 2011 VA examination does not clearly warrant the conclusion that sustained material improvement in the Veteran's PTSD has been demonstrated.

Further, the Veteran underwent another VA examination in October 2013, at which her current symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation.  On the basis of that examination, less than two years after the November 2011 examination, the RO found that the Veteran's condition warranted a rating of 70 percent.  Thus, the October 2013 examination also does not support that the Veteran's condition had sustained improvement.   See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992) (holding that post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement).

Moreover, in its rating decision reducing the Veteran's rating from 50 percent to 30 percent, the RO did not consider and discuss whether any material improvement shown would be maintained under the ordinary conditions of life. 

As the RO did not properly apply the provisions of 38 C.F.R. § 3.344 in the reduction of the Veteran's disability evaluation for PTSD, the Board finds that the reduction is void, and the 50 percent rating must be restored.

Increased Rating

Pes Planus

The Veteran contends she is entitled to a higher rating for bilateral pes planus.

As the Board has found the reduction in her rating effective December 1, 2012 to be void, the Veteran is currently rated at 10 percent for her bilateral pes planus.

Pes planus is rated under Diagnostic Code 5276, which provides that a 10 percent rating is warranted for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent if unilateral, and 30 percent if bilateral.

The Board finds that the evidence does not support that the Veteran is entitled to a rating in excess of 10 percent.

VA examinations in March 2010 and November 2011 did not show any marked deformity such as pronation or abduction in her feet.  She was noted not to have painful motion.  No swelling of her feet was noted on her March 2010 examination, and she reported only occasional swelling to the top of her feet in November 2011.  Characteristic callosities were not noted on either examination.  While the Veteran has been noted to use a walker to ambulate, its use has been partially attributed to her chronic pain syndrome.

Overall, the Board finds the Veteran's pes planus is no more than moderate, and her symptoms do not more closely approximate the criteria for a higher rating.

The Board has also considered whether a rating in excess of 10 percent is warranted under Code 5284.  Code 5284 provides for a 10 percent rating for moderate foot injuries, other.  The Board finds this Code is not applicable to the Veteran as the code is designed for foot injuries not otherwise enumerated under the rating schedule.  However, in this case, the Veteran is currently rated under Code 5276 because that is the disability with which she has been diagnosed and for which service connection has been established.  Hence, to rate the Veteran's bilateral pes planus under Code 5284 would be against the purpose of the rating schedule and the designated diagnostic codes.  See Suttmann v. Brown, 5 Vet. App. 127, 134 (1993).

Based on the forgoing, the Board finds a preponderance of the evidence is against a rating in excess of 10 percent for pes planus, the benefit of the doubt doctrine does not apply, and the claim must be denied.

PTSD

The Veteran contends she is entitled to a higher rating for PTSD.

As the Board found the reduction from December 1, 2012 to October 30, 2013 to be void, as discussed above, the Veteran's PTSD is currently evaluated as 50 percent disabling prior to October 20, 2013 and 70 percent disabling thereafter under the criteria of Diagnostic Code 9411. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Board finds that the Veteran is entitled to a 70 percent rating for PTSD effective December 7, 2010, but no earlier.

Prior to December 2010 the Board finds that the evidence does not support that the Veteran's PTSD more closely approximated the criteria for a 70 percent rating, namely occupational and social impairment with deficiencies in most areas.

The records do support that the Veteran had symptoms that in nature and severity are contemplated by her current 50 percent rating.

The March 2010 VA examiner stated that the Veteran's daily fatigue and irritability could interfere with her job duties if she was employed.  The examiner noted the Veteran's report of getting into arguments with a previous boss, noting her irritability causes "difficult interpersonal interactions."  Socially, the Veteran reported a relationship with her boyfriend and otherwise having only one friend from work who calls sometimes.  Thus, the evidence shows difficulty maintaining relationships, both professionally and personally; however, the evidence does not suggest an inability to do so.

The Veteran has also reported depression, but the Board finds it is not of such severity as to warrant a higher rating.  A November 2009 VA treatment record reflects that the Veteran reported intermittent depressed mood and irritability at times.  At her March 2010 VA examination she reported daily depression, which the examiner stated was mild.  Private medical treatment records from September, October, and November 2010 reflect reports of good judgment and normal mood and affect.

The Board notes that the Veteran has reported some other symptoms as well, including suspiciousness in November 2009 and having heard noises in the past, although not presently.  At her March 2010 VA examination inappropriate behavior was also noted among her symptoms.  Although her memory was noted to be normal at her March 2010 VA examination, private medical treatment records from September 2010 indicate that the Veteran reported problems with memory, although it was noted that she gave a thorough history with some patchy recall in areas.

The March 2010 VA examiner concluded that the Veteran's PTSD caused reduced reliability and productivity, and assigned a GAF of 55.  A GAF of 55 represents moderate symptoms and is in line with a 50 percent rating.

The Board finds that the conclusion of the VA examiner as well as the Veteran's symptoms as she reported them at her VA examination and in treatment records weigh against assigning a rating in excess of 50 percent prior to December 7, 2010.  While she certainly experienced PTSD symptoms, they are contemplated by the 50 percent rating currently assigned and do not more closely approximate the criteria for a 70 percent or higher rating.

The December 7, 2010 private treatment record at which the Veteran was assigned a GAF of 45 is the first indication of a worsening condition such that a 70 percent rating is warranted.  At that examination, the Veteran reported being depressed most days, having nightmares three times a week, having memory problems, and experiencing increased irritability.  For example, she stated she yelled at the BINGO caller because her numbers weren't being called.  

However, while the Board finds that the Veteran should be afforded the benefit of the doubt and a 70 percent rating assigned effective December 7, 2010, the Board further finds that the Veteran is not entitled to a rating in excess of 70 percent as of December 7, 2010.

At the Veteran's November 2011 and October 2013 VA examinations, the examiners opined that the Veteran's PTSD symptoms cause caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Thus, the opinions are not supportive of a 100 percent rating, which requires total occupational and social impairment.

At both her November 2011 and October 2013 VA examination the Veteran reported she lives with a friend who she has lived with for many years.  At her 2013 VA examination she also reported she was taking care of a relative's baby.  She reported she otherwise has no friends and has difficulty getting along with others.  She reported she is able to go out in public but for the baby she is caring for, who makes it difficult.  The October 2013 VA examiner found that the Veteran's PTSD causes difficulty in establishing and maintaining effective work and social relationships but not an inability.  VA treatment records from 2013 indicate that the Veteran has some relationship with family members, including nieces who call her for advice.  She also is involved in her church, although in September 2013 reported a decrease in church activities due to a distrust of the pastor.  The Board finds that the evidence overall weighs against finding that the Veteran has total social impairment.

At her November 2011 VA examination the Veteran reported recurrent and distressing recollections and dreams about her PTSD stressor, markedly diminished interest or participation in significant activities, difficulty concentrating, hypervigilance, depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  She reported thoughts of killing herself or her friend, with no plan or prior attempt.  At her October 2013 VA examination she reported PTSD symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of memory, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and suicidal ideation.  Specifically, she reported being tired and stressed out all the time, having difficulty concentrating, and being easily startled around the home and suspicious of activity outside the home.  The examiner noted she had difficulty remembering details of her recent history and finding words to express her thoughts.  Although she reported thoughts of suicide from time to time, she denied current plan or intent.  

Even considering all of the Veteran's symptoms as she has reported them, the Board finds that the Veteran's condition overall does not more closely approximate the criteria for a 100 percent rating as her overall functioning is greater than what is contemplated by that rating.  The Board notes that the Veteran has always been found to be oriented and not only has been able to perform the necessary activities to care for herself on a daily basis, but also to care for a child.  While she has shown some memory impairment as well as other serious PTSD symptoms, her records indicate an ability to communicate clearly with her medical providers and otherwise function at a level above total occupational and social impairment.  The Board notes that the GAF score of 61 assigned by the November 2011 VA examiner and the  GAF score of 60 assigned by the October 2013 VA examiner further supports that the Veteran's functioning is greater than that contemplated by a 100 percent rating.

Based on the forgoing, the Board finds a preponderance of the evidence is against a rating in excess of 70 percent effective October 30, 2013.

Acne Vulgaris

The Veteran contends she is entitled to a rating in excess of 10 percent for acne vulgaris.

She is currently rated under Diagnostic Code 7899-7800.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the skin, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2014).

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (1) to Diagnostic Code 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 are: Scar five or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

The Board finds that the evidence does not support that the Veteran's acne vulgaris meets the criteria for a rating in excess of 10 percent, including two or more characteristics of disfigurement.

The Veteran was afforded VA examinations in March 2010 and November 2011.  No acne was seen at either examination.  The March 2010 VA examiner stated that skin involvement would be superficial and involve less than five percent of the face and neck.  The November 2011 VA examiner noted a number of small scars on the side of the Veteran's face and chin that would be measured in millimeters.  Some scars were mildly elevated.  There was no skin ulceration or breakdown over the scars, underlying tissue loss, depression of any scars, discoloration, tenderness, or adherence to underlying tissue, nor were any scars inflexible or causative of any loss of function.  The examiner estimated that the condition would cover less than three percent of exposed areas and less than five percent of the total body area.  At both examinations the Veteran reported using a topical treatment, not a corticosteroid or immunosuppressive, as needed for treatment.  

Thus, the Board finds that the Veteran's condition does not warrant a rating in excess of 10 percent under Diagnostic Code 7800.

The Board has also considered whether the Veteran would be entitled to a higher rating under any other diagnostic code.  Diagnostic Code 7804 applies to scars that are unstable or painful, and thus does not apply as the Veteran has no unstable or painful scars.  A higher rating is also not warranted under Diagnostic Code 7806 (dermatitis or eczema) as the Veteran's condition does not involve at least 20 percent of the entire body or of exposed areas affected nor require systemic therapy such as corticosteroids or other immunosuppressive drugs.

Based on the forgoing, the Board finds that a preponderance of the evidence is against a rating in excess of 10 percent for acne vulgaris, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Extraschedular Rating

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's bilateral pes planus, PTSD, or acne vulgaris.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected bilateral pes planus, PTSD, or acne vulgaris that would render the schedular criteria inadequate.  Specifically, the Veteran's bilateral pes planus symptoms, including pain, are contemplated in the rating assigned.  Her PTSD symptoms, including sleep difficulties, irritability, depression, and memory problems are all also contemplated in the staged ratings assigned.  Finally, the Veteran's acne vulgaris symptoms, including the size of the area affecting and resultant scarring, are contemplated in the rating assigned.  As such, it would not be found that any of the disabilities meet the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of extraschedular ratings is not warranted.  

Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's bilateral pes planus, PTSD, or acne vulgaris.  In addition, the Board finds the record does not reflect that the Veteran's bilateral pes planus, PTSD, or acne vulgaris markedly interfere with her ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  While the Veteran has been unemployed since 2006, she attributed that unemployment to a number of physical problems, not specifically her pes planus.  The evidence also shows the Veteran's PTSD would cause some difficulties with employment, but those difficulties are contemplated by the rating criteria.  The evidence does not show the Veteran's acne vulgaris would have any effect on her ability to work.

The manifestations of the Veteran's disabilities are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in April 2009 and October 2009, prior to the initial adjudication of the claims on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  She was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letters also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examinations of her pes planus, PTSD, and acne vulgaris in March 2010 and November 2011.  She was afforded another VA PTSD examination in October 2013.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary examinations.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was not afforded a VA examination in connection with her shoulder, thyroid, neck, wrist, or knee disabilities, but the Board finds none is required.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279. 

In this case, the only suggestion that the Veteran has a current shoulder disability is statements made in connection with his claim regarding certain symptoms.  No medical evidence suggests a current disability, and there is no evidence other than the Veteran's own conclusory generalized lay statements that the Veteran experienced any shoulder injury in service.  Further, the only evidence the Veteran's hypothyroidism, neck disability, bilateral wrist disability, and bilateral knee disability are related to her military service are her own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.   Accordingly, the Board finds that referral for a VA medical examination is not warranted for the Veteran's claimed shoulder, thyroid, neck, wrist, or knee disabilities

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

The request to reopen service connection for hypertension is denied.

The request to reopen service connection for a back disability is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for a thyroid disability is denied.

Service connection for a neck disability is denied.

Service connection for a bilateral wrist disability is denied.

Service connection for a bilateral knee disability is denied.

Restoration of a 10 percent rating for pes planus effective December 1, 2012 is granted, subject to controlling regulations governing payment of monetary awards.

Restoration of a 50 percent rating for PTSD effective December 1, 2012 to October 30, 2013 is granted, subject to controlling regulations governing payment of monetary awards.

A rating in excess of 10 percent for bilateral pes planus is denied.

A rating of 50 percent for PTSD prior to December 7, 2010 is denied.

A rating of 70 percent, but no higher, is granted from December 7, 2010 is granted, subject to controlling regulations governing payment of monetary awards.

A rating in excess of 10 percent for acne vulgaris is denied.



REMAND

In an October 2009 statement the Veteran described a training exercise in service in which she developed a pain that spread to all of the joints in her body.  She has since been diagnosed with fibromyalgia.
	
A September 1979 service treatment record reflects that the Veteran complained of low back pain for two days after doing exercises.  She was assessed with mechanical low back pain at the time.  Service examinations in September 1983 and May 1984 noted no extremity or other musculoskeletal abnormalities.  On her report of medical history form dated in May 1984 the Veteran reported cramps in her legs and recurrent back pain.

A 1992 VA treatment record reflects that the Veteran reported a 10 year history of back pain and was given a provisional diagnosis of probable fibromyalgia.  Private treatment records from 2007 show the Veteran was being treated for fibromyalgia.  VA treatment records note a diagnosis of chronic pain syndrome.  The Veteran reported to her medical providers that her pain began in service.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159(c)(4)(2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Although a VA fibromyalgia examination was conducted in November 2011 the VA examiner stated only that he did not see a record of a diagnosis of fibromyalgia, only chronic pain syndrome, and that the Veteran did not meet the criteria for a diagnosis of fibromyalgia based on the examination.

Considering the Veteran's in-service reports of back pain and the post-service treatment record suggesting back pain is related to her fibromyalgia, diagnosed by private physician, the Board finds that a VA examination is warranted to obtain a nexus opinion.  The examiner should opine as to whether the Veteran has chronic pain syndrome or fibromyalgia, and whether either diagnosed condition is related to her service.

Also, the Veteran was afforded a VA examination in March 2010 in connection with her claim for service connection for headaches.  At the examination the Veteran reported she had severe headaches in service in 1983 while driving.  The Board notes that in her 1984 report of medical history form the Veteran reported having frequent or severe headaches.

The VA examiner opined only that the Veteran's headaches are not caused or aggravated by the Veteran's service-connected PTSD.  However, the examiner did not discuss whether the Veteran's headaches began in or are otherwise directly related to service.  Therefore, the Board finds that an additional VA medical opinion is needed.

Accordingly, these matters are REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination in connection with her claim for service connection for fibromyalgia.  The examiner should opine as to whether it is at least as likely as not that the Veteran has fibromyalgia or chronic pain syndrome that began in or was caused by her service.  The examiner should address the Veteran's private treatment records diagnosing her with fibromyalgia and her reports of pain in service.

2. Arrange for the Veteran to undergo a VA headache examination in connection with her claim for service connection for headaches.  The examiner should opine as to whether it is at least as likely as not that the Veteran has a headache condition that began in or was caused by her service.  The examiner should address the Veteran's lay assertions of headaches in service.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


